DETAILED ACTION
The Examiner acknowledges Claims 21, 26 and 27 have been amended and Claims 41-51 have been added.
Election/Restrictions
Newly submitted claims 43-48 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The Applicant has received an action for a concrete dowel placement system [the combination] but Claims 43-48 are directed towards the coupler [the subcombination].
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 43-48 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Response to Arguments
Applicant’s arguments and amendments with respect to the Specification Objection have been fully considered and are persuasive.  The Objection of the Specification has been withdrawn. Note: changing “the sheath having opposed segments that converge” into “the interior opening being tapered at closed end portion” has required a 112(a) new matter rejection [see below].
Applicant’s arguments and amendments with respect to the Drawing Objection have been fully considered and are persuasive.  The Objection of the Drawings has been withdrawn. 
Applicant’s arguments and amendments with respect to the 112 rejections have been fully considered and are persuasive.  The 112 rejections of Claims 21 and 27 have been withdrawn. Note: the 112 rejection to Claim 21 has been overcome by cancelling the offending subject matter. However, the amendment to Claim 21 is subject to a 112(a) rejection [see rejection below].
Applicant’s arguments and amendments with respect to the Prior Art rejections have been considered but are moot because the amendment(s) have necessitated a new ground(s) of rejection. Note: the arguments presented towards the Prior Art contain an annotated Figure that clearly point out different aspects of the coupler. However, none of these discussion points are evident in the Specification and Drawings. The Examiner suggest adding such references to the Specification and Drawings to clearly define aspects of the claim amendments.
Claim Rejections - 35 USC § 112
Claims 21 and 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The Examiner finds some inconsistencies between the Claim and Specification. For example, the Claim requires “a first end portion” and “a second end portion” but from the Specification, it appears as though these elements are “a first tubular element” and “a second tubular element”. Note: Claims 22-28 and 41-42 depend from Claim 21 and 50-51 depend from 49 and also apply to this rejection due to the dependencies.
Claims 21 and 49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The Specification does not define “an intermediate surface”. Note: Claims 22-28 and 41-42 depend from Claim 21 and 50-51 depend from 49 and also apply to this rejection due to the dependencies.
Claims 21 and 49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The Specification does not define the interior opening as being tapered at the closed end portion. Note: Claims 22-28 and 41-42 depend from Claim 21 and 50-51 depend from 49 and also apply to this rejection due to the dependencies.
Claims 21 and 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite “the interior opening being tapered at closed end portion”. It seems as 
Claims 41-42 and 50-51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The Specification does not describe the first and second end portions as having a uniform outer diameter.
Claim 49 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The Specification does not describe the second end portion having a substantially uniform outer periphery. Note Claim 50-51 depend from Claim 49 and also apply to this rejection due to the dependency.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 21, 23-27, 41-42 and 49-51 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent # 5,678,952 [hereinafter ‘952] in view of US Patent # 5,487,249 [hereinafter ‘249] in further view of US Patent # 5,934,821 [hereinafter ‘821].
Regarding claim 21, ‘952 teaches in Figure 1, a concrete dowel placement system (10) (Column 6, Lines 19-20) comprising: a coupler (12) [base member (Column 6, Line 22)] having a first end portion (16) [outer sleeve (Column 6, Line 26)] and a second end portion (18) [flange (Column 6, Line 29)] extending along a main axis 22) [tubular inner sleeve (Column 6, Line 36)], the first end portion (16) defining a first end surface [face of reinforcing walls 30] perpendicular to the main axis, the second end portion (18) having an intermediate surface [a front face of the flange] adjacent the first end portion (16) and positioned radially outward from the first end portion (16), the second end portion (18) extending away from the first end portion (16) and terminating at a second end surface [a rear face of the flange] spaced from the intermediate surface [the front face of the flange] and perpendicular to the main axis, the intermediate surface [the front face of the flange] defining an outer diameter (20) that is equal to an outer diameter (20) of the second end surface [the rear face of the flange], the second end portion (18) being different in configuration than the first end portion (16) [as shown in the Figure]; and an elongated, tubular dowel-receiving sheath (14) (Column 6, Lines 22-23) having a textured outer surface (38) [ribs (Column 6, Line 58)], an open 
Regarding claims 23 and 24, ‘952 in view of ‘249 and ‘821 teach a concrete dowel placement system. Furthermore, ‘952 teaches in Figure 1, the textured outer surface (38) of the sheath (14) includes raised ribs (Column 6, Line 58) wherein 
Regarding claim 25, ‘952 in view of ‘249 and ‘821 teach a concrete dowel placement system. Furthermore, ‘952 teaches in Figure 1, the first end portion (16) of the coupler (12) defines a first diameter (Column 6, Lines 64-65) and the second end portion (18) of the coupler (12) defines a second diameter (Column 7, Lines 7-8) different from the first diameter [as shown].
Regarding claim 26, ‘952 in view of ‘249 and ‘821 teach a concrete dowel placement system. Furthermore, ‘952 teaches in Figure 1, the first end portion (16) of the coupler (12) includes a first tubular element comprising an inner sleeve (22) (Column 6, Line 36) and an outer sleeve [the body of the first end portion] outside the inner sleeve (22); and the second end portion (18) of the coupler (12) includes a second tubular element comprising an inner sleeve (22) [the tubular inner sleeve has an aperture that extends through the flange portion (Column 6, Lines 37-41)] and an outer sleeve [the body of the flange] outside the inner sleeve (22).
Regarding claim 27, ‘952 in view of ‘249 and ‘821 teach a concrete dowel placement system. Furthermore, ‘952 teaches in Figure 1, the first tubular element (16) includes a plurality of splines (30) [reinforcing walls (Column 6, Line 46)] extending longitudinally along the inner sleeve (22).
Regarding claim 41, ‘952 in view of ‘249 and ‘821 teach a concrete dowel placement system. Furthermore, ‘952 teaches in Figure 1, the second end portion (18) defines a uniform [the same radius] outer diameter (Column 7, Lines 7-8) 
Regarding claim 42, ‘952 in view of ‘249 and ‘821 teach a concrete dowel placement system. Furthermore, ‘952 teaches in Figure 1, the first end portion (16) defines a uniform outer diameter (Column 6, Lines 64-65) between the first end surface [face of reinforcing walls 30] and the second end portion (18).
Regarding claim 49, ‘952 teaches in Figure 1, a concrete dowel placement system (10) (Column 6, Lines 19-20) comprising: a coupler (12) [base member (Column 6, Line 22)] having a first end portion (16) [outer sleeve (Column 6, Line 26)] and a second end portion (18) [flange (Column 6, Line 29)], the first end portion (16) defining a first end surface [face of reinforcing walls 30], the second end portion (18) having an intermediate surface [a front face of the flange] spaced from the first end surface [face of reinforcing walls] and positioned radially outward from the first end portion (16), the second end portion (18) extending away from the first end portion (16) and terminating at a second end surface [a rear face of the flange] spaced from the intermediate surface [the front face of the flange], the second end portion (18) having a substantially uniform [the same radius] outer periphery (Column 7, Lines 7-8) from the intermediate surface [the front face of the flange] to the second end surface [the rear face of the flange], the second end portion (18) being different in configuration than the first end portion (16) [as shown in the Figure]; and an elongated, tubular dowel-receiving sheath (14) (Column 6, Lines 22-23) having a textured outer surface (38) [ribs (Column 6, Line 58)], an open end portion (32) (Column 6, Line 55), a closed end portion 
Regarding claim 50, ‘952 in view of ‘249 and ‘821 teach a concrete dowel placement system. Furthermore, ‘952 teaches in Figure 1, the second end portion (18) defines a uniform [the same radius] outer diameter (Column 7, Lines 7-8) 
Regarding claim 51, ‘952 in view of ‘249 and ‘821 teach a concrete dowel placement system. Furthermore, ‘952 teaches in Figure 1, the first end portion (16) defines a uniform outer diameter (Column 6, Lines 64-65) between the first end surface [face of reinforcing walls 30] and the second end portion (18).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J TRIGGS whose telephone number is (571)270-3657.  The examiner can normally be reached on Mon-Thurs 6am-3pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW J TRIGGS/Primary Examiner, Art Unit 3635